FILED
                                FOR PUBLICATION
                                                                               JUL 20 2016
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KIRAN KAUR, individually, and on                  No.    16-80060
behalf of other members of the general
public similarily situated,                       D.C. No. 3:14-cv-05544-VC
                                                  Northern District of California,
              Plaintiff-Petitioner,               San Francisco

 v.
                                                  ORDER
THINGS REMEMBERED, INC., a
Delaware Corporation,

              Defendant-Respondent.


Before: KOZINSKI and PAEZ, Circuit Judges.

      Petitioner’s motion for leave to file a reply in support of the petition is

granted. The reply has been filed.

      The court, in its discretion, grants the petition for permission to appeal the

district court’s April 20, 2016 order denying class action certification. See Fed. R.

Civ. P. 23(f); Chamberlan v. Ford Motor Co., 402 F.3d 952 (9th Cir. 2005) (per

curiam). Within 14 days after the date of this order, petitioner shall perfect the

appeal in accordance with Federal Rule of Appellate Procedure 5(d).


hmb/MOATT
      In addition to all other issues the parties may wish to raise in this appeal, the

parties shall brief the issue of whether the district court should have considered less

drastic alternatives before denying class certification based on concerns with the

vigor of class counsel’s representation. See, e.g., Busby v. JRHBW Realty, Inc.,

513 F.3d 1314, 1323-24 (11th Cir. 2008) (“In the event that class counsel does act

improperly, the ordinary remedy is disciplinary action against the lawyer and

remedial notice to class members, not denial of class certification.”) (internal

citation omitted).

      The court sua sponte grants any individual or entity leave under Federal

Rule of Appellate Procedure 29(a) to file an amicus curiae brief addressing the

above-stated issue in this appeal. The brief(s) shall comply with Federal Rule of

Appellate Procedure 29(c) and (d); the due dates are governed by Rule 29(e).




hmb/MOATT                                  2                                       16-80060